DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 and Sub-species I (claims 1-3, 5-9, 11, 12, 14, 16, 17 and 19 in the reply filed on 3/8/2021 is acknowledged.

Claims 4, 10, 13, 15, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polygonal column…is substantially circular” as described in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan et al. (US PG. Pub. 2019/0206759).

Regarding claim 1 – Viswanathan teaches a module board (figs. 1-3, 20 [paragraph 0030] Viswanathan states, “microelectronic system 20”) comprising: a printed board (26 excluding heat dissipation sheet 58 [paragraph 0030] Viswanathan states, “substrate 26”) including a through-hole (88; see through-hole passing from layers 42 to 56 [paragraph 0057] Viswanathan states, “bores 88”); a semiconductor device (24 

Regarding claim 2 – Viswanathan teaches the module board according to claim 1, wherein the printed board (fig. 1, 26 excluding heat dissipation sheet 58 [paragraph 0030] Viswanathan states, “substrate 26”) includes a heat dissipation sheet (58 [paragraph 0032] Viswanathan states, “continuous metal (e.g., Cu) layer 58 can be provided at backside 40 of substrate 26 for enhanced heat spreading and/or electrical grounding purposes, as desired”) disposed on a surface (bottom surface of printed 

Regarding claim 3 – Viswanathan teaches the module board according to claim 1, wherein the polygonal column (fig. 1, 22) is a metal block (copper material as discussed in paragraph 0032), an inner wall of the through-hole is covered with a metal film (80 [paragraph 0033] Viswanathan states, “the inner cavity walls are partially or wholly plated with a metallic (e.g., Au) film”), and the metal block (22) or the metal film (80) is electrically connected to the ground terminal (the metal film 74 is shown connected to ground terminal 32).

Regarding claim 5 – Viswanathan teaches the module board according to claim 1, wherein a shape of the polygonal column (figs. 1-3, 22) when viewed from the surface on which the semiconductor device (24) is mounted is substantially circular (figures 2 and 3 show the polygonal column being circular).

Regarding claim 8 – Viswanathan teaches a printed board (figs. 1-3, 26 excluding heat dissipation sheet 58 [paragraph 0030] Viswanathan states, “substrate 26”) comprising: a mounting area (area having semiconductor device 24 mounted thereon) where a semiconductor device (24 [paragraph 0031] Viswanathan states, “microelectronic component 24 can be realized as a microelectronic package or module containing one or more RF devices, such as power semiconductor die carrying ICs”) is mountable; and 

Regarding claim 9 – Viswanathan teaches the module board according to claim 2, wherein the polygonal column (fig. 1, 22) is a metal block (copper material as discussed in paragraph 0032), an inner wall of the through-hole is covered with a metal film (80 [paragraph 0033] Viswanathan states, “the inner cavity walls are partially or wholly plated with a metallic (e.g., Au) film”), and the metal block (22) or the metal film (80) is electrically connected to the ground terminal (the metal film 74 is shown connected to ground terminal 32).

Regarding claim 11 – Viswanathan teaches the module board according to claim 2, wherein a shape of the polygonal column (figs. 1-3, 22) when viewed from the surface on which the semiconductor device (24) is mounted is substantially circular (figures 2 and 3 show the polygonal column being circular).

Regarding claim 12 – Viswanathan teaches the module board according to claim 3, wherein a shape of the polygonal column (figs. 1-3, 22) when viewed from the surface on which the semiconductor device (24) is mounted is substantially circular (figures 2 and 3 show the polygonal column being circular).

Regarding claim 14 – Viswanathan teaches the module board according to claim 9, wherein a shape of the polygonal column (figs. 1-3, 22) when viewed from the surface on which the semiconductor device (24) is mounted is substantially circular (figures 2 and 3 show the polygonal column being circular).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kezuka et al. (US PG. Pub. 2018/0302977).

Regarding claim 1- Kezuka teaches a module board (figs. 1-2 [title] Kezuka states, “multilayer substrate, electronic device”) comprising: a printed board (20 [paragraph 0015] Kezuka states, “multilayer substrate 20”) including a through-hole (fig. 2, H 

Regarding claim 8 – Kezuka teaches a printed board (figs. 1-2, 20 [paragraph 0015] Kezuka states, “multilayer substrate 20”) comprising: a mounting area (area having semiconductor device mounted thereon) where a semiconductor device (60 [paragraph 0041] Kezuka states, “The electronic component 60 is mounted on the front surface of the base 22, and is preferably a semiconductor integrated circuit”) is mountable; and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. in view of Imamura et al. (US PG. Pub. 2006/0154496).

Regarding claim 6 – Viswanathan teaches the module board according to claim 1, having a semiconductor device mounted on a printed board but fails to teach wherein a shape of the through-hole when viewed from the surface of the printed board includes a plurality of first arcs and a plurality of second arcs, a curvature of the second arc is 
 	Imamura teaches a module board (figs. 7A-7B & 9A1-9B2) comprises a printed board (printed board shown in figure 7A) having a through-hole (see through-hole through insulating layers 11 and 12) wherein a shape of the through-hole when viewed from the surface of the printed board (see plan view shown in figure 7B & 9B1) includes a plurality of first arcs (arc shown having metal film 34A and 35B thereon as shown in figure 9B1) and a plurality of second arcs (53A), a curvature of the second arc is smaller than a curvature of the first arc ([paragraph 0108] Imamura states, “holes (plating-layer splitting through holes) 53A each with a smaller diameter (for example, 0.5 mm) than that of the through hole 51A are formed at positions on the outline of the through hole 51A facing each other”), and the second arc (53A) is disposed between a first arc and another first arc (claimed structure shown in figure 9B1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board having a printed board with a through-hole having the semiconductor mounted there above as taught by Viswanathan with the through-hole having first arcs and smaller second arcs, wherein a second arc is disposed between the first arcs as taught by Imamura because Imamura states, “The plating layer 52 is split with such a drill, and therefore, the conductive layers 34, 35 can be separately formed with ease using an existing device… Through the above processes, it is possible to obtain the core wiring board in which the space (the space by the through-hole 51A) for housing the component is formed” [paragraph 0108 & 0110]. Including the second smaller arc will help in electrically 

Regarding claim 16 – Viswanathan teaches the module board according to claim 2, having a semiconductor device mounted on a printed board but fails to teach wherein a shape of the through-hole when viewed from the surface of the printed board includes a plurality of first arcs and a plurality of second arcs, a curvature of the second arc is smaller than a curvature of the first arc, and the second arc is disposed between a first arc and another first arc.
 	Imamura teaches a module board (figs. 7A-7B & 9A1-9B2) comprises a printed board (printed board shown in figure 7A) having a through-hole (see through-hole through insulating layers 11 and 12) wherein a shape of the through-hole when viewed from the surface of the printed board (see plan view shown in figure 7B & 9B1) includes a plurality of first arcs (arc shown having metal film 34A and 35B thereon as shown in figure 9B1) and a plurality of second arcs (53A), a curvature of the second arc is smaller than a curvature of the first arc ([paragraph 0108] Imamura states, “holes (plating-layer splitting through holes) 53A each with a smaller diameter (for example, 0.5 mm) than that of the through hole 51A are formed at positions on the outline of the through hole 51A facing each other”), and the second arc (53A) is disposed between a first arc and another first arc (claimed structure shown in figure 9B1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board having a printed board with a through-hole having the semiconductor mounted there above as 

Regarding claim 17 – Viswanathan teaches the module board according to claim 3, having a semiconductor device mounted on a printed board but fails to teach wherein a shape of the through-hole when viewed from the surface of the printed board includes a plurality of first arcs and a plurality of second arcs, a curvature of the second arc is smaller than a curvature of the first arc, and the second arc is disposed between a first arc and another first arc.
 	Imamura teaches a module board (figs. 7A-7B & 9A1-9B2) comprises a printed board (printed board shown in figure 7A) having a through-hole (see through-hole through insulating layers 11 and 12) wherein a shape of the through-hole when viewed from the surface of the printed board (see plan view shown in figure 7B & 9B1) includes a plurality of first arcs (arc shown having metal film 34A and 35B thereon as shown in figure 9B1) and a plurality of second arcs (53A), a curvature of the second arc is smaller than a curvature of the first arc ([paragraph 0108] Imamura states, “holes (plating-layer 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board having a printed board with a through-hole having the semiconductor mounted there above as taught by Viswanathan with the through-hole having first arcs and smaller second arcs, wherein a second arc is disposed between the first arcs as taught by Imamura because Imamura states, “The plating layer 52 is split with such a drill, and therefore, the conductive layers 34, 35 can be separately formed with ease using an existing device… Through the above processes, it is possible to obtain the core wiring board in which the space (the space by the through-hole 51A) for housing the component is formed” [paragraph 0108 & 0110]. Including the second smaller arc will help in electrically isolating plating’s on the walls of the through-hole and prevent unintentional shorting between signal, ground and power layers.

Regarding claim 19 – Viswanathan teaches the module board according to claim 9, having a semiconductor device mounted on a printed board but fails to teach wherein a shape of the through-hole when viewed from the surface of the printed board includes a plurality of first arcs and a plurality of second arcs, a curvature of the second arc is smaller than a curvature of the first arc, and the second arc is disposed between a first arc and another first arc.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board having a printed board with a through-hole having the semiconductor mounted there above as taught by Viswanathan with the through-hole having first arcs and smaller second arcs, wherein a second arc is disposed between the first arcs as taught by Imamura because Imamura states, “The plating layer 52 is split with such a drill, and therefore, the conductive layers 34, 35 can be separately formed with ease using an existing device… Through the above processes, it is possible to obtain the core wiring board in which the space (the space by the through-hole 51A) for housing the component is formed” [paragraph 0108 & 0110]. Including the second smaller arc will help in electrically isolating plating’s on the walls of the through-hole and prevent unintentional shorting between signal, ground and power layers.

 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. in view of Song (US PG. Pub. 2010/0259882).

Regarding claim 7 – Viswanathan teaches the module board according to claim 1, but fails to teach wherein the semiconductor device includes a nonvolatile memory and a controller that controls the nonvolatile memory.
 	Song teaches a semiconductor device (fig. 2, 100) wherein the semiconductor device (100) includes a nonvolatile memory (130 [paragraph 0025] Song states, “memory 130 may be a nonvolatile memory”) and a controller (120 [paragraph 0025] Song states, “controller 120”) that controls the nonvolatile memory ([paragraph 0025] Song states, “The memory 130 may be controlled by the controller 120 to store the data transferred from the host device or to output the stored data”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module board having a semiconductor device as taught by Viswanathan with the semiconductor device includes a nonvolatile memory and a controller as taught by Song because Song states regarding its device “The controller 120 is configured to control the memory 130 to perform a write operation or a read operation in response to a request from an external device, such as a host device” [paragraph 0021]. Having a memory component as the semiconductor device allows information to be stored on the printed board.

Conclusion
:

Wang et al. (US PG. Pub. 2014/0144677) discloses a package carrier.
Fuji (US PG. Pub. 2011/0115001) discloses an electronic control device.
Min et al. (US PG. Pub. 2016/0143129) discloses a circuit board.
Shih et al. (US PG. Pub. 2016/0050794) discloses an electronic component mounting structure.
August et al. (US Patent 4628407) discloses a circuit module with enhanced heat transfer and distribution.
Molla et al. (US Patent 10141182) discloses a microelectronic systems containing embedded heat dissipation structures.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847